                         Case 18-24170-AJC      Doc 14    Filed 11/20/18    Page 1 of 3




           ORDERED in the Southern District of Florida on November 19, 2018.




                                                             A. Jay Cristol, Judge
                                                             United States Bankruptcy Court
                           UNITED STATES BANKRUPTCY COURT
_____________________________________________________________________________
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION
                                          www.flsb.uscourts.gov

          In re:                                                     Case No. 18-24170-AJC

          ASTOR EB-5, LLC                                            Chapter 11

                Debtor and Debtor-in-Possession.
          ____________________________________/

                       ORDER GRANTING DEBTOR’S EMERGENCY MOTION FOR
                     ORDER PURSUANT TO SECTIONS 105(a) AND 366 BANKRUPTCY
                         CODE (i) PROHIBITING UTILITIES FROM ALTERING,
                        REFUSING OR DISCONTINUING SERVICE ON ACCOUNT
                      OF PREPETITION INVOICES; (ii) APPROVING THE DEBTOR’S
                      PROPOSED ADEQUATE ASSURANCE OF PAYMENT; AND (iii)
                          ESTABLISHING PROCEDURES FOR DETERMINING
                   ADDITIONAL REQUESTS FOR ADEQUATE ASSURANCE OF PAYMENT

                   THIS CAUSE, having come before the Court on November 19, 2018 at 12:00 p.m. upon

          the Debtor’s Emergency Motion for Order pursuant to Sections 105(a) and 366 of the

          Bankruptcy Code (i) Prohibiting Utilities from Altering, Refusing or Discontinuing Service on

          Account of Prepetition Invoices; (ii) Approving the Debtor’s Proposed Adequate Assurance of

          Payment; and (iii) Establishing Procedures for Determining Additional Requests for Adequate

          Assurance of Payment ("Motion") [DE 5] and the Court, having determined that the relief
                Case 18-24170-AJC        Doc 14     Filed 11/20/18     Page 2 of 3



requested in the Motion is in the best interests of the Debtor, the estate, and creditors; and it

appearing that proper and adequate notice has been given by service of the Motion on the Office

of the United States Trustee, and all parties who filed a notice of appearance, and Florida Power

& Light Co. (“FPL”) , and that no other or further notice is necessary; having heard argument of

counsel, and considered the record; finding that good and sufficient cause exists to grant the

Motion it is ORDERED as follows:

       1.       The Motion is GRANTED.

       2.       The Motion proposed that the Court approve the Debtor’s proposed adequate

assurance of payment and that procedures be established for utility companies to make additional

requests for adequate assurance of payment.

       3.       Pursuant to an agreement between the Debtor and Florida Power & Light

Company (“FPL”), Debtor shall         provide an additional deposit to FPL in the amount of

$4,408.00 no later than December 16, 2018, and if the Debtor fails to tender payment by that

date, FPL can terminate service to the Debtor after providing the Debtor and its counsel with

written notice of the deposit payment default and seven (7) calendar days to cure the default.

       4.       The Debtor shall remain current on all post-petition obligation to FPL.

                                              ###

Submitted by:

Paul L. Orshan, Esq.
Orshan, P.A.
Counsel for Debtor
1 SE 3rd Ave., Suite 1445
Miami, Florida 33131
Telephone: (305) 529-9380
Facsimile: (305) 402-0777
paul@orshanpa.com




                                            Page 2 of 3
               Case 18-24170-AJC        Doc 14     Filed 11/20/18     Page 3 of 3



        Attorney Paul L. Orshan shall serve a copy of the signed order on all interested parties
and file with the court a certificate of service confirming with Local Rule 2002-1(F).




                                           Page 3 of 3
